Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amore (US 7,239,206) in view of Chen (US 20100244788).
With respect to claims 1-3, 8-9 and 18 D’Amore teaches an audio amplification system connectable to a DC power source and a load, the system comprising: a power input adapted to receive a DC electrical power from the DC power source (vehicle battery), the DC electrical power comprising a DC input voltage (DC voltage from battery); a voltage converter (item 24/38) comprising an output, the voltage converter connected to the power input (see connection show in Fig. 1-2), such that the voltage converter can receive electrical power from the DC power source, wherein the voltage converter produces a DC output voltage at the output; a rechargeable battery (item 12) coupled to the output of the voltage converter, such that the voltage converter charges the rechargeable battery; and an audio amplifier (item 34) powered by the rechargeable battery is adapted to supply power to the load (item 36). D’Amore teaches the rechargeable power source is a capacitor. Chen teaches the known alternative of a battery and capacitor (paragraph 0042) in supplying power in a system supplied from a DC power source using a converter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify D’Amore to try a battery for the predictable result of increase discharge time. D’Amore teaches the use of voltage converter however does not teach the drawing of current limited power. Chen teaches the use of known use of current-limited (for example item 580, paragraph 0053) power from the DC power source. It would have been obvious to one having ordinary skill in art at the time of the invention to try current limiting as a known alternative to voltage limiting in order to prevent current fault or damage to the DC power source.
	With respect to claim 4 D’Amore teaches the average power supplied to the audio amplifier in the finite time interval is greater (during discharge or competition) than the average power supplied by the DC power source to the power input of the voltage converter.
With respect to claim 5 D’Amore teaches the average power supplied to the audio amplifier in the finite time interval is less than (during charging) the average power supplied by the DC power source to the power input of the voltage converter.
With respect to claim 10 Chen voltage converter is adapted to provide an output current to the audio amplifier such that the voltage converter does not draw current from the DC power source in excess of the current limit set point (for example item 580, paragraph 0053), and wherein the rechargeable battery is adapted to provide current to the audio amplifier when the current required by the audio amplifier exceeds the output current supplied by the voltage converter.
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al.  (US 20150200640) in view of Chen (US 20100244788).
With respect to claim 1, 6-7 Hogan teaches an audio amplification system for driving a load (load Fig. 1), the audio amplification system comprising: a power input adapted to receive a DC electrical power from a DC power source (chemical cells Fig. 1), the DC electrical power comprising a DC input voltage (vin); a voltage converter (see power converter) comprising an output, the voltage converter connected to the power input, such that the voltage converter can receive electrical power from the DC power source, wherein the voltage converter is adapted to draw a limited current (abstract, paragraph 003, 16-17)from the DC power source, wherein the limited current does not exceed a current limit set point (set by user controlling a knob and controller paragraph 017), and wherein the voltage converter produces a DC output voltage at the output (Vo); a rechargeable source (energy reservoir) coupled to the output of the voltage converter, such that the voltage converter is adapted to charge the rechargeable source; and an audio amplifier (A) powered by the rechargeable battery, wherein the audio amplifier is further adapted to be coupled to the load (loudspeaker). Hogan does not teach the rechargeable source is a battery. Chen teaches the known alternative of a battery and capacitor (paragraph 0042) in supplying power in a system supplied from a DC power source using a converter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Hogan to try a battery for the predictable result of increase discharge time. 
With respect to claim 2 and 8 Hogan teaches the audio amplifier is adapted to be simultaneously (paragraph 0004) powered by the rechargeable battery and by the voltage converter.  
With respect to claim 3 Hogan teaches the voltage converter comprises a boost converter (paragraph 0006).  
With respect to claim 4 Hogan teaches the average power supplied to the audio amplifier in a finite time interval is greater than (during discharge of the energy reservoir) the average power supplied by the DC power source to the power input of the voltage converter.  
With respect to claim 5 Hogan teaches the average power supplied to the audio amplifier in a finite time interval is less than (during charging of the energy reservoir) the average power supplied by the DC power source to the power input of the voltage converter.
With respect to claim 9 Hogan teaches the voltage converter and the rechargeable battery each provide a portion (paragraph 0005) of a total current to the audio amplifier.
With respect to claim 10 Hogan as modified above teaches the voltage converter is adapted to provide an output current to the audio amplifier such that the voltage converter does not draw current from the DC power source in excess of the current limit set point (set by user paragraph 017), and wherein the rechargeable battery is adapted to provide current to the audio amplifier when the current required by the audio amplifier exceeds the output current supplied by the voltage converter.
With respect to claim 14-16 Hogan as modified above teaches adjusting (turning knob) the current limit set point; receiving current from the DC power source at the voltage converter; using the output to provide a charging current to the rechargeable battery; and using power from the rechargeable battery and from the voltage converter to provide power to the audio amplifier; wherein the power supplied to the audio amplifier by the rechargeable battery and the voltage converter can exceed (during discharge of the energy reservoir) the power supplied by the DC power source for a finite period of time (peak demand draw).
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al.  (US 20150200640) in view of Chen (US 20100244788) in view of D’Amore
With respect to claim 17 Hogan teaches the control unit however does not teach a wireless interface. D’Amore teaches the control unit is adapted to receive a user input wirelessly (col. 5 lines 50-60). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Hogan to include the use of a wireless interface for the benefit of remote adjustment.
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al.  (US 20150200640) in view of Chen (US 20100244788) in view of Liu et al. (US 6,798,177) 
With respect to claim 18 Hogan and Chen as detailed above teach the system of claim 18 however do not teach the use of a second voltage converter. Liu teaches the known use of a second voltage converter (60). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Hogan to include the use of a second converter for the benefit of increased efficiency and adapting the voltage required by the load.
Claims 1, 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen  (US 9,209,767) in view of Chen (US 20100244788).
With respect to claims 1, 3, 8 and 14 Svendsen teaches an audio amplification system for driving a load (load Fig. 2-3), the audio amplification system comprising: a power input adapted to receive a DC electrical power from a DC power source (202), the DC electrical power comprising a DC input voltage (204); a voltage converter (206 boost converter) comprising an output, the voltage converter connected to the power input, such that the voltage converter can receive electrical power from the DC power source, wherein the voltage converter is adapted to draw a limited current (abstract, col. 4 lines 5 – col. 5 line 17) from the DC power source, wherein the limited current does not exceed a current limit set point (see input budget maximum, col. 4 lines 20-35), and wherein the voltage converter produces a DC output voltage at the output (213); a rechargeable source (214) coupled to the output of the voltage converter, such that the voltage converter is adapted to charge the rechargeable source; and an audio amplifier (220) powered by the rechargeable battery, wherein the audio amplifier is further adapted to be coupled to the load (loudspeaker). Svendsen  does not teach the rechargeable source is a battery. Chen teaches the known alternative of a battery and capacitor (paragraph 0042) in supplying power in a system supplied from a DC power source using a converter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Svendsen  to try a battery for the predictable result of increase discharge time. 
Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker  (US 9,438,181) in view of Chen (US 20100244788).
With respect to claim 1, 3 and 8 Baker teaches an audio amplification system for driving a load (16), the audio amplification system comprising: a power input adapted to receive a DC electrical power from a DC power source (battery see BTL in), the DC electrical power comprising a DC input voltage; a voltage converter (36) comprising an output, the voltage converter connected to the power input, such that the voltage converter can receive electrical power from the DC power source, wherein the voltage converter is adapted to draw a limited current (see 80) from the DC power source, wherein the limited current does not exceed a current limit set point (col. 9 line 60 – col. 10 line 5), and wherein the voltage converter produces a DC output voltage at the output; a rechargeable source (38) coupled to the output of the voltage converter, such that the voltage converter is adapted to charge the rechargeable source; and an audio amplifier (40) powered by the rechargeable source, wherein the audio amplifier is further adapted to be coupled to the load. Baker does not teach the rechargeable source is a battery. Chen teaches the known alternative of a battery and capacitor (paragraph 0042) in supplying power in a system supplied from a DC power source using a converter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Baker to try a battery for the predictable result of increase discharge time. 

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11 Hogan as modified above teaches the amplification system however does not teach a charge indicator adapted to provide a charge visual indication in substantially real time when the voltage converter is charging the rechargeable battery. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Claims 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: Hogan as modified above teaches the amplification system however does not teach a charge indicator adapted to provide a charge visual indication in substantially real time when the voltage converter is charging the rechargeable battery. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836